DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
This action is responsive to the amendment filed August 18, 2021. Claims 1-3, 5-6, 8-10 and 12-18 are pending, claims 1, 6, 10, 13 and 16-18 are amended, and claims 4, 7, 11 and 19-23 are cancelled.

Response to Amendment
Claim 22 is cancelled in response to the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 recites the limitation "the heat-generating semiconductor component" in line 8.  There is insufficient antecedent basis for this limitation in the claim since the claim previously recites “a heat-generating electrical component”.
Claims 14-18 are rejected for the incorporation of the above due to their dependency on claim 13.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hazlebeck et al. (US 5,405,533, herein Hazlebeck) in view of Hood, III et al. (US 6,837,063, herein Hood).
In regards to claim 1, Hazlebeck discloses
An apparatus (Figs.1 and 3) comprising:
a heat-generating semiconductor component (TES; col.5 lines 52-55);
a housing (90) including a first portion (92) and a second portion (94) sealed closed to form an internal cavity between the first portion and the second portion (Fig.3, the two 
a single-phase supercritical fluid (24) enclosed in the internal cavity of the housing, wherein the supercritical fluid comprises a fluid in a supercritical state and the supercritical fluid is configured to transfer heat away from the heat-generating semiconductor component via the heat-absorption wall and the heat-dissipation wall while remaining in the supercritical state (see col.2 lines 54-62, col.5 lines 47-68 and col.6 lines 1-20 and 63-65).
Hazlebeck does not disclose an intermediate material between the heat-generating semiconductor component and the heat-absorption wall of the housing.
Hood teaches an apparatus (Fig.1) comprising a heat-generating semiconductor component (processor 30) and a housing (11) including a heat-absorption wall (Fig.2, lower wall of heat exchanger 20) and an intermediate material (interface material 32) between the heat-generating semiconductor component and the heat-absorption wall of the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a known intermediate material such as the interface material or thermal paste taught by Hood between Hazlebeck’s heat-absorption wall and heat-generating semiconductor component in order to facilitate heat transfer from the heat-generating semiconductor component to the supercritical fluid (see Hood, col.6 lines 25-28).
In regards to claim 2, Hazlebeck discloses that the supercritical fluid is configured to circulate in a closed loop within the internal cavity based on a change in density of a portion of the supercritical fluid (Figs.1 and col.2 lines 67-68 and col.3 lines 1-4).
In regards to claim 3, Hazlebeck discloses that the change in the density of the portion of the supercritical fluid comprises the density of the fluid decreasing by 10 kg/m3 or more for each degree Celsius of temperature increase (col.6 lines 32-40, carbon dioxide is disclosed to be at a supercritical state at 31°C and as applicant’s Fig.4 and paragraphs 40 and 41 yield, it is known in the art that the density of carbon dioxide decreases by at least 10 kg/m3 for each degree Celsius of temperature increase at a supercritical state).
In regards to claim 5, Hazlebeck discloses a plurality of structural members (16 and 18) coupling the heat-absorption wall and the heat-dissipation wall.
In regards to claim 8, Hazlebeck discloses that a first portion of the supercritical fluid comprises the fluid in the supercritical state having a first density and a second portion of the supercritical fluid comprises the fluid in the supercritical state having a second density (col.2 lines 67-68 and col.3 lines 1-4).
In regards to claim 9, Hazlebeck discloses that the supercritical fluid fills at least 95% of the internal cavity (Fig.1).
In regards to claim 10, Hazlebeck does not disclose in the Fig.3 embodiment that the housing further comprises a first opening in the first portion and a second opening in the second portion; and wherein the apparatus further comprises: a pipe forming a closed loop between the first opening and the second opening, wherein the supercritical fluid circulates through the pipe based, at least in part, on a change in density of a portion of the supercritical fluid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazlebeck’s Fig.3 embodiment to include a pipe between openings in the first and second portions as similarly taught by the Fig.1 embodiment depending on the application of the apparatus.
In regards to claim 12, Hazlebeck discloses that the fluid is configured to remain in the supercritical state between absorption and dissipation (col.6 lines 63-65).
In regards to claim 13, Hazlebeck discloses
A system (Fig.1) comprising:
a heat-generating electrical component (TES; col.5 lines 52-55);
a housing (90) including a first portion (92) and a second portion (94) sealed closed to form an internal cavity between the first portion and the second portion (Fig.3, the two chambers 92 and 94 together form an internal cavity), wherein the first portion includes a heat-absorption wall (a wall of chamber 92) in thermal contact with the heat-generating electrical component and the second portion includes a heat-dissipation wall (a wall of chamber 94) to dissipate heat from the heat-generating electrical component (to a thermal energy reservoir TER as shown in Fig.1); and

Hazlebeck does not disclose an intermediate material between the heat-generating semiconductor component and the heat-absorption wall of the housing.
Hood teaches an apparatus (Fig.1) comprising a heat-generating semiconductor component (processor 30) and a housing (11) including a heat-absorption wall (Fig.2, lower wall of heat exchanger 20) and an intermediate material (interface material 32) between the heat-generating semiconductor component and the heat-absorption wall of the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a known intermediate material such as the interface material or thermal paste taught by Hood between Hazlebeck’s heat-absorption wall and heat-generating semiconductor component in order to facilitate heat transfer from the heat-generating semiconductor component to the supercritical fluid (see Hood, col.6 lines 25-28).
In regards to claim 14, Hazlebeck discloses that the supercritical fluid is configured to circulate in a closed loop within the internal cavity based on a change in density of a portion of the supercritical fluid (Figs.1 and col.2 lines 67-68 and col.3 lines 1-4).
In regards to claim 15, Hazlebeck discloses that the change in the density of the portion of the supercritical fluid comprises the density of the fluid decreasing by 10 kg/m3 or more for each degree Celsius of temperature increase (col.6 lines 32-40, carbon dioxide is disclosed to be at a 
In regards to claim 16, Hazlebeck discloses that the first portion and the second portion have a similar size and shape and are oriented parallel to one another (Fig.3).

Claims 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hazlebeck in view of Hood as applied to claims 1 and 13 above, and further in view of Su et al. (US 8,074,706, herein Su).
In regards to claims 6 and 18, Hazlebeck does not disclose a plurality of fins within the internal cavity to direct flow of the supercritical fluid, wherein individual ones of the plurality of fins extends from the heat-absorption wall or the heat-dissipation wall.
Su teaches a housing (Fig.2) having a plurality of fins (20) extending from one of two walls (Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazlebeck’s internal cavity to include fins as taught by Su in order to increase surface area, thereby increasing heat dissipation.
In regards to claim 17, Hazlebeck does not disclose a plurality of structural members within the internal cavity of the housing coupling the heat-absorption wall and the heat-dissipation wall.
Su teaches a housing (Fig.2) having a plurality of structural members (20) within an internal cavity of the housing coupling two walls (Fig.2).
.

Response to Arguments
Applicant's arguments filed August 18, 2021 have been fully considered but they are not persuasive. Applicant’s arguments on page 8 are with respect to the Fig.1 embodiment of Hazlebeck, previously applied in the rejection of claims 1 and 13 in the non-final office action. However, the above rejection relies on the Fig.3 embodiment which discloses a simpler structure very similar to that of the present invention. In Fig.3, Hazlebeck discloses a single housing structure having a first portion having a heat-absorption wall and a second portion having a heat-dissipation wall. Since the claims don’t further distinguish the housing from that of Hazlebeck’s Fig.3 embodiment, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763         

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763